Case 1:20-cv-00131-KD-B Document 150 Filed 07/12/21 Page 1 of 5                       PageID #: 1639




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 AIMEE LYNNE YATES,                                    )
 as personal representative of the                     )
 Estate of Robert Lewis Yates, Jr.                     )
 deceased,                                             )
                                                       )
         PLAINTIFF,                                    )
                                                       )
 V.                                                    ) CASE NO.: 1:20-CV-00131-KD-B
                                                       )
 SHERIFF HUEY HOSS MACK;                               )
 BALDWIN COUNTY, ALABAMA, et al.                       )
 TIM DEBOURGE, DON DEBOURGE,                           )
 TONY NOLFE, STEVE ARTHUR,                             )
 ROBERT CORREA, NATHAN LUSK,                           )
 JUSTIN CORREA, GREG SMITH,                            )
 ANDRE REID,                                           )
                                                       )
         DEFENDANTS.                                   )

      DEFENDANTS SHERIFF HUEY HOSS MACK, BALDWIN COUNTY, ALABAMA,
      TONY NOLFE, STEVE ARTHUR, ROBERT CORREA, NATHAN LUSK, JUSTIN
       CORREA, GREG SMITH, AND ANDRE REID’S OPPOSITION TO NOTICE OF
             SUPPLEMENTAL AUTHORITY AND MOTION TO STRIKE
         COME NOW Defendants Sheriff Huey Hoss Mack Baldwin County, Alabama, Tony

 Nolfe, Steve Arthur, Robert Correa, Nathan Lusk, Justin Correa, Greg Smith, and Andre Reid and

 submit their Opposition to Notice of Supplemental Authority and Motion to Strike as follows:

         The Plaintiff submitted a Notice of Supplemental Authority on July 2, 2021, citing to the

 recently decided case of Lange v. California, 2021 WL 2557068 (2021). (Doc. 149). To be frank,

 Plaintiff’s contention that Lange has relevance to the issues in the instant case shows one of two

 things: (1) that the Plaintiff does not understand the claims in her own complaint, or (2) that she is

 grasping at straws to maintain her case and to delay the inevitable. Because it is a gross

 mischaracterization of Lange to assert that it is relevant to the case at hand, Defendants submit this

 opposition and respectfully request that this Court disregard the Plaintiff’s Notice of Supplemental
Case 1:20-cv-00131-KD-B Document 150 Filed 07/12/21 Page 2 of 5                        PageID #: 1640




 Authority and strike the Plaintiff’s Notice as immaterial and impertinent. See, Fed. R. Civ. Pro.

 Rule 12(f).

                                            ARGUMENT

        The Plaintiff summarizes the holding of the Court in this way, “Lange, at its core, stands

 for the proposition that law enforcement may not categorically enter the home without permission

 to pursue a fleeing misdemeanor suspect.” (Doc. 149, PageID 1638). In the same breath, the

 Plaintiff remarkably points out a key distinguishing factor between her case and Lange when she

 states, “Here, Yates was not even a fleeing suspect.” (Id). These Defendants, generally, agree

 with the Plaintiff’s summation of Lange, they just wholeheartedly disagree that it has any bearing

 on the immediate case. Lange is simply a repudiation of an overly broad position that every

 pursuit of a suspected misdemeanant always qualifies as an exigent circumstance. Lange, supra,

 and that the “need to pursue a misdemeanant does not trigger a categorical rule allowing home

 entry, even absent a law enforcement emergency”. Lange, at 7.

         In her Notice of Supplemental Authority, Plaintiff correctly notes that Yates was not a

  fleeing suspect and there was not even a misdemeanor which gave rise to the incident. Her

  confusion arises from the inapplicability of Lange – Yates instead was a squatter, trespassing

  upon land which did not belong to him. The Plaintiff in her Notice abuses the Fourth Amendment

  citing to the inviolability of Yates’ dwelling; however, this is not a Fourth Amendment case, and

  there was no seizure of property, per se. Defendants instead were executing a Writ of Possession

  issued by a court of competent jurisdiction to restore actual possession of the land. The Plaintiff’s

  abuse of the Fourth Amendment altogether dismisses the affirmative duty placed upon the

  Sheriff to remove a tenant in possession who failed to peaceably yield. The Alabama Supreme

  Court stated this duty very clearly in Lankford:



                                                     2
Case 1:20-cv-00131-KD-B Document 150 Filed 07/12/21 Page 3 of 5                                         PageID #: 1641




          “In the execution of a writ of possession, it is the duty of the sheriff to place the
          plaintiff in the actual and peaceable possession of the premises recovered. If
          the tenant in possession does not yield peaceably and quietly, he must be removed,
          and until he is removed, the writ is not executed. The defendant did not obtain
          possession by quietly riding on the premises with the sheriff, and the idle
          declaration, “Here is your land; I put you in possession under the writ,” of
          which those who were in actual possession had no notice or information.
          Possession of lands is not legally transferred by such ceremonies.”


 Lankford v. Green, 62 Ala. 314, 319–20 (1878) 1 (internal citations omitted) (emphasis added). The

 Court made clear in Lankford that non-forceable attempts at restoring actual possession of real

 property do not automatically satisfy this duty and that, from time to time, the Sheriff may need to

 physically remove a trespasser that has not yielded peaceably and quietly. Id.

          Yates essentially left law enforcement three options: (1) continue to return and request that

 anyone on the premises vacate the mobile home 2, (2) to remove the mobile home from its

 foundation, and transport it with Yates and his possessions still inside, or (3) to try to peaceably

 remove Yates with as little force as possible from property which does not belong to him, and

 transport his mobile home elsewhere. Clearly option three is the only tenable solution and was the

 solution that law enforcement attempted before Yates opened fire.

          The case before this Court has nothing to do with whether a warrant was needed while in

 pursuit of a misdemeanant. While the advent of mobile homes may admittedly complicate the

 adage that “a man’s house is his castle”, consider instead if Mr. Yates’ castle was not mobile home,

 but rather an RV. Under the Plaintiff’s argument, the Fourth Amendment would have given Yates




 1
   The Plaintiff raises an issue with the age of Lankford, without providing sufficient justification for why it is no longer
 good law. Without belaboring the point, the age of a case alone does not render a case non-binding, See e.g., Marbury
 v. Madison, 5 U.S. 137, 138, 2 L. Ed. 60 (1803). Instead, it indicates that the principles established by such a case are
 seminal and foundational to all jurisprudence which follows.
 2
   Again, this was the third time that officers attempted to execute the Writ of Possession, and the Alabama Supreme
 Court unequivocally held that this option or other ceremonial declarations do not legally transfer possession of the
 land to its rightful owner. Lankford, 62 Ala. 314, 319–20.

                                                              3
Case 1:20-cv-00131-KD-B Document 150 Filed 07/12/21 Page 4 of 5                        PageID #: 1642




 the freedom to park and live wherever he chooses simply because such RV is his “dwelling” and

 that a warrant would be needed before the Yates’ dwelling could be moved.

        This case is rather straightforward. A court of competent jurisdiction ordered the Sheriff to

 remove Yates from this property, Yates refused to peaceably surrender possession of the real

 property after multiple attempts, the Alabama Supreme Court has placed an affirmative duty upon

 the Sheriff to remove the Plaintiff from the property, the Plaintiff attacked officers as they tried to

 restore actual possession of the land to the landowner. Because nothing in the facts before this

 Court has anything remotely to do with Lange and whether a warrant is needed to pursue a

 misdemeanant who has fled into his home, these Defendants respectfully request that this Court

 strike, or at minimum disregard, the Plaintiff’s Notice of Supplemental Authority as the citied

 authority is neither material nor pertinent to the issues before this Court.




        Respectfully submitted this 12th day of July 2021.

                                            s/J. Randall McNeill
                                            J. RANDALL MCNEILL (ASB-4841-E29J)
                                            JOSHUA A. WILLIS (ASB-4928-M10T)
                                            Attorneys for Defendants Sheriff Huey Hoss Mack,
                                            Baldwin County, Alabama, Robert Correa, Greg Smith,
                                            Tony Nolfe, Nathan Lusk, Justin Correa, Steve Arthur,
                                            and Andre Reid
                                            WEBB MCNEILL WALKER PC
                                            7475 Halcyon Pointe Drive (36117)
                                            Post Office Box 240909
                                            Montgomery, Alabama 36124
                                            (334) 262-1850 T
                                            (334) 262-1889 F
                                            rmcneill@wmwfirm.com
                                            jwillis@wmwfirm.com




                                                   4
Case 1:20-cv-00131-KD-B Document 150 Filed 07/12/21 Page 5 of 5                      PageID #: 1643




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this the 12th day of July 2021, I electronically filed the foregoing
 with the Clerk of the Court using the CM/ECF system which will send notification of such filing
 to the following:

 Francois M. Blaudeau
 Evan T. Rosemore
 2224 1st Avenue North
 Birmingham, AL 35203
 evan@southernmedlaw.com
 francois@southernmedlaw.com

 Anthony J Piazza
 Anthony Piazza, P.C.
 P.O. Box 550217
 Birmingham, Alabama 35255
 anthonypiazza0326@hotmail.com

 William Douglas Montgomery, Jr.
 107 St. Francis Street, Suite 3340
 Mobile, AL 36602
 monty@ball-ball.com

                                               /s/J. Randall McNeill
                                               OF COUNSEL




                                                  5
